OPINION — AG — **** MINES — ABANDONED — FILING **** A LAND OWNER MAY NOT BE FORCED UNDER THE PROVISIONS OF 45 O.S. 1961 SECTIONS 421[45-421] OR 436 [45-421] — [45-436] TO FENCE OR PLUG AND FILL ABANDONED OPEN LEAD OR ZINC MINE SHAFTS UPON HIS LAND. A LAND OWNER MAY NOT BE FORCED UNDER THE PROVISIONS OF 45 O.S. Supp. 1968, SECTION 345[45-345] [45-345] TO FILL THE SHAFT OR SLOPE OR KEEP THE SHAFT OR SLOPE PERMANENTLY ENCLOSED AND SEALED OF ANY ABANDONED OPEN COAL SHAFT UPON HIS LAND. CITE: 45 O.S. 1961 411-435 [45-411] — [45-411-435], 45 O.S. 1968 Supp., 345 [45-345] GRAYSON P. VAN HORN